United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1338
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Ismael Allan Munoz,                      *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: December 21, 2000
                                Filed: December 28, 2000
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       After Ismael Allan Munoz pleaded guilty to wire fraud, in violation of 18 U.S.C.
§ 1343, the district court1 sentenced him to 12 months and 1 day imprisonment, and 2
years supervised release, and to pay $150,000 in restitution. On appeal, Munoz’s
counsel moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967),
challenging the district court’s denial of Munoz’s motion to depart downward to a




      1
       The HONORABLE JOSEPH F. BATAILLON, United States District Judge for
the District of Nebraska.
sentence akin to that received by another person involved in the fraud. Munoz has not
filed a pro se supplemental brief.

      The district court’s refusal to depart was a discretionary decision, which we do
not review. See United States v. Correa, 167 F.3d 414, 417 (8th Cir. 1999). In
accordance with Penson v. Ohio, 488 U.S. 75 (1988), we have reviewed the record for
any non-frivolous issues. As we have found none, we now affirm and grant counsel’s
motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-